Title: To James Madison from George W. Erving, 29 September 1808
From: Erving, George W.
To: Madison, James



Sir,
Madrid September 29th. 1808.

I have the honor herewith to transmit copy of a note of yesterday’s date which I have just received from the President ad interim of the Supreme Central Junta, communicating the installation of the same; also my answer of this date.  With the most perfect respect & consideration, Sir, Your very obt. Servant.

George W Erving


To the above inclosures is added a Gazette Extraordinary, giving a detail of the preliminary proceedings of the Junta.
The deputies from Navarre & Biscay have not yet taken their Seats, to avoid compromitting with the french who may be in that quarter the places which have sent them.  Gallicia is at present wholly unrepresented; for what reason is not known


G. W. E.

